DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is not within a statutory category: programs are not methods nor devices.  Concerning claim 14, it lacks "non-transitory".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vehicle bodybuilder” in claim 7 is used by the claim to mean “a component of a vehicle that is used to build something,” while the accepted meaning is “something that will make custom ordered vehicles.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009055690 (Kawasaki) .
For claim 1, Kawasaki figure 2 teaches an electromobility system for a vehicle comprising:
a primary sub-system including at least a first battery pack arrangement configured to power an electric machine for propelling the vehicle (see, e.g., line 19, “a high voltage main battery to which a generator or a traveling motor is connected”), 
a secondary sub-system being a high voltage sub-system and including at least a second battery pack arrangement configured to power an auxiliary equipment (“a low voltage auxiliary battery to which a vehicle electrical system or a control system is connected”), 
a DC/DC-converter arranged and configured to galvanically separate the primary sub-system from the secondary sub-system, wherein the system is configured to, in a first state, power the electric machine by the first battery pack arrangement of the primary sub-system independently of the secondary sub-system, and power the auxiliary equipment by the second battery pack arrangement in the secondary sub-system independently of the primary sub-system (“the present invention for solving the above-described problems is directed to a DC / DC converter device for a vehicle that transmits electric power from a high-voltage main battery formed by connecting a plurality of battery blocks in series to a low-voltage auxiliary battery in an electrically insulating manner.”); and 
in a second state, power the auxiliary equipment by the second battery pack arrangement of the secondary sub-system and, via the DC/DC-converter, the first battery pack arrangement of the primary sub-system (see, e.g., abstract, “With this configuration, since the primary circuits 21-28 can independently cover bidirectional power transmission between the battery blocks 11-18 and the auxiliary machine battery 4, the power transmission between the battery blocks 11-18 and the auxiliary machine battery 4 and the power transmission between the battery blocks 11-18 are adjusted in accordance with the power storage state or deterioration state of each of the battery blocks 11-18, thereby enabling suppressing the variation in the power storage state between the battery blocks 11-18 of the main battery 1.”).
For claim 2, Kawasaki further teaches the primary sub-system is configured to galvanically connect the first battery pack arrangement with the electric machine, and the secondary sub-system is configured to galvanically connect the second battery pack arrangement with the auxiliary equipment (the DC/DC converter is a transformer).
For claim 3, Kawasaki further teaches 3. The electromobility system according to claim 1, wherein the DC/DC-converter is a galvanically separating DC/DC-converter (the “electrically isolated manner” is galvanically separating, plus transformers are galvanically separating).
For claim 4, Kawasaki further teaches the DC/DC-converter is a unidirectional DC/DC-converter configured to transfer power from the primary sub- system to the secondary sub-system (see, e.g., line 176, “…each primary side circuits 21-28 of the auxiliary battery power supply apparatus 2 by the unidirectional DC-DC converter which performs only the electric power feeding from the main battery 1 to the auxiliary battery 4.”).
For claim 5, Kawasaki further teaches the system is configured to charge the second battery pack arrangement of the secondary sub-system by the primary sub-system via the DC/DC-converter (see, e.g., line 67, “Power transmission from small battery block to auxiliary battery, emergency transmission from battery block with excessive terminal voltage to auxiliary battery, or battery block with excessive terminal voltage from auxiliary battery to auxiliary battery”).
For claim 8, Kawasaki further teaches the electrical properties of the first battery pack arrangement are different to the electrical properties of the second battery pack arrangement (see, e.g., line 19, “…a high voltage main battery to which a generator or a traveling motor is connected, a low voltage auxiliary battery to which a vehicle electrical system or a control system is connected…”).
For claim 9, Kawasaki further teaches a switch arranged in parallel to the DC/DC-converter and configured to galvanically connect the primary sub-system with the secondary sub-system in coupled state (see, e.g., line 134“…the control unit turns on the switching transistors of the DC-DC converters at different timings when transmitting power from the battery blocks to the auxiliary battery through the DC-DC converters”).
For claim 10, Kawasaki further teaches the secondary sub- system may be changed without effecting the primary sub-system (see, e.g., line 66, ”each DC-DC converter can independently control power transmission between each battery block of the main battery and the auxiliary battery,”).
For claim 11, Kawasaki figure 2 teaches a method for operating an electromobility system in a vehicle, the electromobility system comprising a primary sub-system including at least a first battery pack arrangement configured to power an electric machine for propelling the vehicle (see, e.g., line 19, “a high voltage main battery to which a generator or a traveling motor is connected”), a secondary sub-system being a high voltage sub-system and including at least a second battery pack arrangement configured to power an auxiliary equipment (“a low voltage auxiliary battery to which a vehicle electrical system or a control system is connected”), and a DC/DC-converter arranged and configured to galvanically separate the primary sub-system from the secondary sub-system (“the present invention for solving the above-described problems is directed to a DC / DC converter device for a vehicle that transmits electric power from a high-voltage main battery formed by connecting a plurality of battery blocks in series to a low-voltage auxiliary battery in an electrically insulating manner.”), the method comprising: in a first state, powering the electric machine by the first battery pack arrangement of the primary sub-system independently of the secondary sub-system, and powering the auxiliary equipment by the second battery pack arrangement of the secondary sub-system independently of the primary sub-system; and in a second state, powering the auxiliary equipment by the second battery pack arrangement of the secondary sub-system and, via the DC/DC-converter, the first battery pack arrangement of the primary sub-system (see, e.g., abstract, “With this configuration, since the primary circuits 21-28 can independently cover bidirectional power transmission between the battery blocks 11-18 and the auxiliary machine battery 4, the power transmission between the battery blocks 11-18 and the auxiliary machine battery 4 and the power transmission between the battery blocks 11-18 are adjusted in accordance with the power storage state or deterioration state of each of the battery blocks 11-18, thereby enabling suppressing the variation in the power storage state between the battery blocks 11-18 of the main battery…”).
For claim 12, Kawasaki further teaches charging the second battery pack of the secondary sub-system by the primary sub-system via the DC/DC-converter (see, e.g., line 67, “Power transmission from small battery block to auxiliary battery, emergency transmission from battery block with excessive terminal voltage to auxiliary battery, or battery block with excessive terminal voltage from auxiliary battery to auxiliary battery”).
For claim 15, Kawasaki further teaches that the electromobility system is in a car (see, e.g., line 1, “To provide a DC-DC converter for a vehicle”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki.
Kawasaki discloses the claimed invention except for teaching a range for its low voltage sub-system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the range 60-850 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see, In re Aller, 105 USPQ 233).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842